      Case 6:20-cv-01274-HLT-KGG Document 15 Filed 12/01/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


LEILA CRUZ-McCOY,                               )
                                                )
                    Plaintiff,                  )
                                                )
vs.                                             )      Case No. 20-1274-HLT-KGG
                                                )
TOPEKA RESCUE MISSION, et al.,                  )
                                                )
                    Defendants.                 )
                                                )

                    MEMORANDUM & ORDER
          GRANTING MOTION FOR APPOINTMENT OF COUNSEL

      Plaintiff Leila Cruz-McCoy has filed a Motion for Appointment of Counsel

(Doc. 9). Having reviewed Plaintiff=s submission, the Court GRANTS Plaintiff’s

motion.

      The Tenth Circuit has identified four factors to be considered when deciding

whether to appoint counsel: (1) the plaintiff=s ability to afford counsel, (2) the

plaintiff=s diligence in searching for counsel, (3) the merits of the plaintiff=s case,

and (4) the plaintiff=s capacity to prepare and present the case without the aid of

counsel. McCarthy v. Weinberg, 753 F.2d 836, 838-39 (10th Cir. 1985) (listing

factors applicable to applications under the IFP statute); Castner v. Colorado

Springs Cablevision, 979 F.2d 1417, 1421 (10th Cir. 1992) (listing factors
      Case 6:20-cv-01274-HLT-KGG Document 15 Filed 12/01/20 Page 2 of 3




applicable to applications under Title VII).

      The Court previously granted Plaintiff=s motion to proceed in forma

pauperis, thus establishing her inability to afford counsel. (See Doc. 4.) The

Court now finds that Plaintiff has made a reasonable and diligent search for

counsel, thus satisfying the second Castner factor. (See Doc. 9.) The Court

notes the pending dispositive motion filed by Defendant (Doc. 11), which may

implicate the third factor – the merits of Plaintiff’s case. That stated, the Court

finds that, for the purposes of this motion requesting counsel, Plaintiff’s claims are

not frivolous on their face.

      The analysis thus turns on the final Castner factor B Plaintiff=s capacity to

prepare and present the case without the aid of counsel. 979 F.2d at 1420-21.

The Court must look to the complexity of the legal issues and Plaintiff’s ability to

gather and present crucial facts. Id., at 1422. In this regard, the factual and legal

issues in the present case, alleging a violation of Constitutional rights, are not

unusually complex. See Kayhill v. Unified Govern. of Wyandotte, 197 F.R.D.

454, 458 (D.Kan. 2000).

      That stated, the Court finds that Plaintiff’s ability to gather and present

crucial facts is impaired, establishing a basis to distinguish her from the various

other pro se Plaintiff=s representing themselves in federal courts throughout the

                                           2
      Case 6:20-cv-01274-HLT-KGG Document 15 Filed 12/01/20 Page 3 of 3




United States at any given time. Plaintiff has informed the Court that she is blind

(Doc. 9, at 3-4), which obviously complicates her ability to conduct the necessary

legal research and serves as a basis to distinguish Plaintiff from other pro se

litigants. The Court is not finding that Plaintiff=s blindness, in and of itself,

entitles her to appointment of counsel. Rather, the Court has various types of

assistance available for litigants with disabilities. However, Plaintiff also

indicates that she is developmentally disabled. Taken in conjunction with her

blindness, the Court finds that the appointment of counsel in this matter is

appropriate.

      Considering all of these factors, the Court GRANTS Plaintiff=s request for

appointment of counsel. The Court will initiate the process for obtaining counsel

for Plaintiff and will enter a final order of appointment after counsel has been

located.

      IT IS THEREFORE ORDERED that Plaintiff=s Motion to Appoint

Counsel (Doc. 9) is GRANTED.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 1st day of December, 2020.

                                         S/ KENNETH G. GALE
                                         KENNETH G. GALE
                                         United States Magistrate Judge

                                           3
